It is not necessary in this case, as pointed out by the opinion, to determine whether, under Section 5 of Article IX of the Constitution, the legislature could compel County Commissioners to assess and impose taxes for a purely county purpose. The Act in question undoubtedly authorizes the levy, and if the word "require" be deemed to have been used in a compulsory sense, it may be ignored or omitted and yet leave the Act a valid and workable law, authorizing the expenditure and the imposition of taxes to pay for it.